EXHIBIT 16.1 Patrick Rodgers, CPA, PA 309 East Citrus Street Altamonte Springs, FL 32701 January 15, 2014 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Reference: Puissant Industries, Inc. On December 15, 2013, my appointment as auditor for Puissant Industries, Inc. ceased. I have read Puissant Industries, Inc.’s statements included under Item 4.01 of its Form 8-K dated January 15, 2014 and agree with such statements, insofar as they apply to Patrick Rodgers, CPA, PA. Sincerely, /s/ Patrick Rodgers, CPA, PA Patrick Rodgers, CPA, PA Altamonte Springs, Florida
